Citation Nr: 1333997	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus, type II.

2.  Whether the reduction in evaluation from 20 percent to 10 percent, effective July 1, 2010, for right lower extremity peripheral neuropathy was proper.

3.  Whether the reduction in evaluation from 20 percent to 10 percent, effective July 1, 2010, for left lower extremity peripheral neuropathy was proper.

4.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

On appeal, the Board has taken jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in October 2012; a transcript of that hearing is associated with the claims file.

The issues of service connection for obstructive sleep apnea, increased evaluation for diabetes mellitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of increased evaluation for posttraumatic stress disorder (PTSD) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over that claim, and it is referred to the AOJ at this time for appropriate action.


FINDINGS OF FACT

The February 2010 rating decision that proposed the reductions, the April 2010 rating decision that finalized the reductions, the September 2010 statement of the case, and July 2011 and March 2012 supplemental statements of the case, do not reflect consideration of the provisions of 38 C.F.R. § 3.344, to particularly include whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for right lower extremity peripheral neuropathy from 20 percent to 10 percent, effective July 1, 2010, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).

2.  The reduction of the evaluation for left lower extremity peripheral neuropathy from 20 percent to 10 percent, effective July 1, 2010, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the following decision restores the Veteran's 20 percent evaluations for his bilateral lower extremity peripheral neuropathy disabilities, no further discussion with respect to the VCAA is necessary at this time.

Analysis

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

In this case, the Board concedes that the proper procedural process noted in 38 C.F.R. § 3.105(e) for rating-reduction cases was followed in this case.

As an initial matter, the Board notes that 38 C.F.R. § 3.344(a) and (b) are not applicable in the case at bar as the Veteran's 20 percent evaluations for his peripheral neuropathy disabilities was not in effect for greater than 5 years as of July 1, 2010-the initial 20 percent evaluations were assigned on August 8, 2007.

However, the Board finds that the proper findings for a rating reduction of the bilateral lower extremity peripheral neuropathy evaluations were not made in this case.  

Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board notes that the RO made findings with respect to whether an improvement actually occurred, but failed to make the appropriate findings as to whether that improvement reflected an improvement in the Veteran's ability to function in ordinary conditions of life and work.

In the February 2010 rating decision which proposed the reductions, the RO noted that in April 2008 it found that the Veteran's peripheral neuropathy disabilities appeared to improve in a January 2008 VA examination, but that a reduction was not made at that time because "sustained improvement" had not been shown.  In the January 2010 VA examination, the Veteran's peripheral neuropathy was shown to be similar to the January 2008 examination, which showed improvement from the August 2007 examination, on which the 20 percent evaluations were predicated.  Thus, they proposed to reduce the evaluations to 10 percent on the basis of this improvement.  The Board notes that no finding with respect to whether this noted improvement reflected an improvement in the Veteran's ability to function in the ordinary conditions of life and work were made at that time.

After waiting the appropriate amount of time, the RO finalized the reductions of those evaluations in April 2010.  That rating decision used essentially the same findings as the February 2010 rating decision to reduce the Veteran's evaluations.  Again, no findings with regard to the Veteran's ability to function in the ordinary conditions of life and work were made.  

Likewise, the September 2010 statement of the case and July 2011 supplemental statement of the case do not expand upon those findings other than to address additional evidence submitted, including letters from Drs. A.A. and A.B.  In a March 2012 supplemental statement of the case, however, the Veteran's peripheral neuropathy was found to again warrant 20 percent evaluations, effective March 10, 2011, on the basis of a VA treatment record dated the same, as well as based on subsequent VA examination findings from February 2012.  

Based on review of these findings, the Board finds that the RO failed to properly make a finding as to the second prong of the Faust test for rating reduction cases in this case.  None of the adjudicatory documents demonstrate that the RO made a finding with respect to whether the improvement noted, during the period of July 1, 2010 to March 9, 2011, reflected "an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  

Without such an explicit finding, the Board cannot properly analyze the ratings-reduction issues currently before it.

As an aside, the Board does note that increasing the Veteran's peripheral neuropathy evaluations back to 20 percent disabling 8 months after noting that there was improvement of the disability somewhat complicates the Board's ability to find that the RO implicitly found that the improvement reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

Moreover, it additionally raises the issue of whether the RO also adequately explained whether it found that an improvement actually occurred in the first place, let alone that the initial finding that there was "sustained improvement" was accurate.  

Regardless, the Board finds that the reductions of the Veteran's 20 percent evaluations to 10 percent disabling for his bilateral lower extremity peripheral neuropathy, effective July 1, 2010, are void ab initio due to the RO's failure to make full and complete findings with regards to whether the improvement they found reflected an improvement in the Veteran's ability to function in ordinary conditions of life and work.  

Accordingly, the action to reduce the ratings is void, and the 20 percent evaluations for right and left lower extremity peripheral neuropathy disabilities is restored as though the reductions had not occurred.  See 38 C.F.R. §§ 3.105(e), 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in evaluation for right lower extremity peripheral neuropathy was not proper; restoration of the 20 percent evaluation is granted, effective July 1, 2010.

The reduction in evaluation for left lower extremity peripheral neuropathy was not proper; restoration of the 20 percent evaluation is granted, effective July 1, 2010.



REMAND

With respect to the Veteran's claim for increased evaluation of his diabetes, the Board notes that the statement of the case provided to the Veteran with regards to that claim was issued in September 2010-on the same day as, but in a separate document from, the rating reduction issues adjudicated above.  The Veteran submitted a October 2010 substantive appeal, VA Form 9, which checked the that he wished to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that the local VA office sent to him; he additionally indicated that he wished to participate in a hearing before a Veterans Law Judge via videoconference in that substantive appeal.

The Board finds that the October 2010 substantive appeal completes the appeal process with respect to issue of increased evaluation for diabetes mellitus, even though the Certification of Appeal, VA Form 8, does not list that issue as an appellate issue.  

The Veteran testified at a videoconference hearing before the undersigned in October 2012; however, in that hearing, the Veteran did not bring up the increased evaluation for diabetes mellitus issue, nor did his representative.  

However, in order to comport with Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Board finds that the claim for increased evaluation of his diabetes mellitus must be remanded in order to clarify whether he still wishes to have a hearing with respect to that issue.  

While the Veteran indicated in his July 2011 substantive appeal, VA Form 9, that he did not wish to have a hearing regarding his obstructive sleep apnea claim, given the above remand for clarification regarding a hearing, the Board finds that the sleep apnea claim should also be remanded in order to clarify whether he wishes to have hearing regarding that issue as well.

Finally, in his October 2012 hearing, the Veteran indicated that he has issues working mainly due to his inability to stand due to his diabetes and his PTSD symptomatology.  The Board notes that no VA examination has specifically addressed all of the Veteran's service-connected disabilities and their aggregate effect with regards to employability.  Accordingly, the Board finds that a remand is necessary in order to obtain a comprehensive VA examination that addresses solely the Veteran's service-connected disabilities and their effect on his employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board acknowledges that Drs. A.A. and A.B. have provided at least three letters indicating that the Veteran is unemployable.  However, Dr. A.A.'s letter indicates problems grasping objects with his hands, and Dr. A.B.'s letters discuss the effects of a lumbar spine disability with regards to his employability.  Neither the Veteran's bilateral hands nor lumbar spine are shown to have current disabilities which are service-connected.  It is for this reason that the Board has decided to obtain a clarifying VA examination.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he wishes to have a Board hearing before a Veterans Law Judge regarding the issues of: (a) service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus; and (b) increased evaluation of his diabetes mellitus.  If so, schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO, and notify him and his representative of the date, time and location of the hearing.

2.  Obtain any relevant VA treatment records from the Salisbury VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2011 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and diabetes mellitus with associated bilateral cataracts, bilateral lower extremity peripheral neuropathy, and erectile dysfunction, either singularly or in the aggregate, preclude substantially gainful employment.  

The examiner should specifically discuss the March 2010 and August 2012 letters from Dr. A.B. and the March 2011 letter from Dr. A.A. in his/her opinion.

The examiner is reminded that it does not appear that the Veteran has any hand disabilities currently associated with his diabetes mellitus and that the Veteran is not service connected for a lumbar spine disability.

An explanation for each opinion expressed must be provided.  The examiner should address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinion rendered should be without consideration of his age or any nonservice-connected disorders.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The RO/AMC should only readjudicate the issues of service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus, and increased evaluation of his diabetes mellitus, if the Veteran indicates that he does not wish to have a hearing with respect to those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


